DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro (US20130342749).

Regarding claim 1, Tashiro teaches a zoom lens assembly (abstract, a zoom lens), sequentially comprising, from an object side to an image side along an optical axis thereof (abstract, in order from an object side to an image side):
a first lens group (fig.7 first lens unit L1), multiple lenses in the first lens group being spaced (see fig.7, multiple lenses in the first lens unit L1);
a second lens group with a positive refractive power (fig.7, second lens unit L2, abstract, a second lens unit having a positive refractive power), multiple lenses in the second lens group being spaced (see fig.7, multiple lenses in second lens unit L2); and
a third lens group with a negative refractive power (fig.7, lens unit L3, abstract, a third lens unit having a negative refractive power), multiple lenses in the third lens group being spaced (see fig.7, multiple lenses in the third lens unit L3 being spaced), wherein the second lens group and the third lens group move along the optical axis to implement continuous zooming (abstract, the second lens unit move during zooming; The third lens unit moves during the focusing); the zoom lens assembly has a wide-angle end position, a middle end position and a telephoto end position (para 23, lines 1-5, FIGS. 8A, 8B, and 8C are longitudinal aberrational diagrams at a wide-angle end, an intermediate zoom position, and a telephoto end when an infinite object is brought into an in-focus according to the third embodiment); and
EPD is an entrance pupil diameter of the zoom lens assembly (fig.7, para 37, SS denotes an aperture diaphragm, para 111, Numerical Example 3, surface No 13, entrance pupil diameter = 6.65), ImgH is a half of a diagonal length of an effective pixel region on an imaging surface of the zoom lens assembly (para 111, data, image height = 13.6) , DTmax is a maximum value in effective radii of each lens in the first lens group (fig.7, L1), the second lens group (fig.7, L2) and the third lens group (see fig.7, and para 111, surface data, the maximum value in effective radii = 24.04/2 = 12.02), EPD and ImgH and DTmax satisfy: 
EPD*ImgH/DTmax > 6.5 mm (7.52 = 6.65*13.6/12.02, described above).

Regarding claim 5, Tashiro discloses the invention as described in Claim 1 and further teaches wherein a center thickness D1 of the first lens group (fig.7, L1, para 111, zoom lens unit data, unit L1 of lens length = 6.5), a center thickness D2 of the second lens group ((fig.7, L2, para 111, zoom lens unit data, unit L2 of lens length = 9.85) and a center thickness D3 of the third lens group (fig.7, L1, para 111, zoom lens unit data, unit L3 of lens length = 4) satisfy:
 0.9 < D2/(D1+D3) <1.1 (0.93 = 9.85/(6.5+4)),described above).

Regarding claim 9, Tashiro discloses the invention as described in Claim 1 and further teaches wherein Fno is a numerical aperture of the zoom lens assembly in different zoom states, and Fno satisfies:
 2.4 ≤ Fno < 4.5 (4.2, see fig.8A, Fno = 4.2).

Regarding claim 11, Tashiro discloses the invention as described in Claim 1 and further teaches wherein the first lens group comprises a first lens and a second lens (see annotated image below, Tashiro of fig.7, L1 has first lens, second lens); the second lens group comprises a third lens, a fourth lens and a fifth lens; one of the third lens, the fourth lens and the fifth lens is a glass lens (see annotated image below, Tashiro of fig.7, L2 has a third lens, a fourth lens and a fifth lens; see para 111, surface data, the third lens surface No.5 the refractive index nd is 1.58, Vd is 59.4 is capable of a glass lens); the third lens group comprises a sixth lens and a seventh lens (see annotated image below, Tashiro of fig.7, third lens unit L3 comprises a sixth lens and a seventh lens)


    PNG
    media_image1.png
    795
    1047
    media_image1.png
    Greyscale





Regarding claim 14, Tashiro teaches a zoom lens assembly (abstract, a zoom lens), sequentially comprising, from an object side to an image side along an optical axis thereof (abstract, in order from an object side to an image side):
a first lens group (fig.7 first lens unit L1), multiple lenses in the first lens group being spaced (see fig.7, multiple lenses in the first lens unit L1);
a second lens group with a positive refractive power (fig.1, second lens unit L2, abstract, a second lens unit having a positive refractive power), multiple lenses in the second lens group being spaced (see fig.7, multiple lenses in second lens unit L2); and
a third lens group with a negative refractive power (fig.7, lens unit L3, abstract, a third lens unit having a negative refractive power), multiple lenses in the third lens group being spaced (see fig.7, multiple lenses in the third lens unit L3 being spaced), wherein the second lens group and the third lens group move along the optical axis to implement continuous zooming (abstract, the second lens unit move during zooming; The third lens unit moves during the focusing); the zoom lens assembly has a wide-angle end position, a middle end position and a telephoto end position (para 23, lines 1-5, FIGS. 8A, 8B, and 8C are longitudinal aberrational diagrams at a wide-angle end, an intermediate zoom position, and a telephoto end when an infinite object is brought into an in-focus according to the third embodiment); and
ΔT3 is a zooming movement distance of the third lens group (fig.7, L3) from the wide-angle end position to the telephoto end position on the optical axis (para 111, various data zoom ration 3, d17 , zoom, ΔT3 = 29.8-9.67 = 20.13), and an effective focal length fG3 of the third lens group (fig.7, L3, para 111, zoom lens unit data, fG3 = unit L3 of focal length = -36.57) and ΔT3 satisfy:
 −2.0 <fG3/|ΔT3|≤ −1.4 (-1.8 = -36.57/20.13, described above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 2-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US20130342749) in view of Machida (US20170184828).

Regarding claim 2, Tashiro discloses the invention as described in Claim 1 but is silent to wherein an effective focal length fw of the zoom lens assembly at the wide-angle end position and an effective focal length fG1 of the first lens group satisfy: −0.5<fw/fG1<0. 

However, in an analogous zoom lens, Machida teaches a magnification optical (Machida , abstract, a first lens group G1 having negative refractive power, a second lens group G2 having positive refractive power and at least one lens group G3; upon varying magnification, a distance between the first lens group G1 and the second lens group G2, a distance between the second lens group G2 and a lens group G3 at an image side of the second lens group G2 and adjacent thereto, being varied), and further teaches wherein 
an effective focal length fw of the zoom lens assembly at the wide-angle end position (Machida, fig.6, para 184, data of table 2, the effective focal length fw = f of W = 123.22) and an effective focal length fG1 of the first lens group (Machida, fig.6,  first lens group G1; para 184, data of table 2, the effective focal length fG1 = group 1 of f = -502.059) satisfy: 
−0.5 <fw/fG1 < 0 (-0.25 = 123.22/-502.059, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Machida for the purpose to provide a variable magnification optical system having a superb optical performance upon focusing, an optical apparatus and a method for manufacturing the variable magnification optical system (Machida, para 5, lines 2-6).


Regarding claim 3, Tashiro discloses the invention as described in Claim 1 but is silent to wherein  an effective focal length fw of the zoom lens assembly at the wide-angle end position and an effective focal length fG3 of the third lens group satisfy: 
−1.5< fw/fG3 ≤ −1.0.

However, in an analogous zoom lens, Machida teaches a magnification optical (Machida , abstract, a first lens group G1 having negative refractive power, a second lens group G2 having positive refractive power and at least one lens group G3; upon varying magnification, a distance between the first lens group G1 and the second lens group G2, a distance between the second lens group G2 and a lens group G3 at an image side of the second lens group G2 and adjacent thereto, being varied), and further teaches wherein
 an effective focal length fw of the zoom lens assembly at the wide-angle end position (Machida, fig.6, para 184, data of table 2, the effective focal length fw = f of W = 123.22)  and an effective focal length fG3 of the third lens group (Machida, fig.6, the third lens group G3; para 184, data of table 2, the effective focal length fG3 = group 3 of f = -91.264) satisfy: 
−1.5< fw/fG3 ≤−1.0 (-1.35 = 123.22/-91.265, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Machida for the purpose to provide a variable magnification optical system having a superb optical performance upon focusing, an optical apparatus and a method for manufacturing the variable magnification optical system (Machida, para 5, lines 2-6).

Regarding claim 4, Tashiro discloses the invention as described in Claim 1 but is silent to wherein an effective focal length fG2 of the second lens group and an effective focal length fG3 of the third lens group satisfy: −1.5 <fG3/fG2 < −1.0.

However, in an analogous zoom lens, Machida teaches a magnification optical (Machida , abstract, a first lens group G1 having negative refractive power, a second lens group G2 having positive refractive power and at least one lens group G3; upon varying magnification, a distance between the first lens group G1 and the second lens group G2, a distance between the second lens group G2 and a lens group G3 at an image side of the second lens group G2 and adjacent thereto, being varied), and further teaches wherein
an effective focal length fG2 of the second lens group (Machida, fig.11,  the second lens group G2; para 203, data of table 3, the effective focal length fG2 = group 2 of f = 51.428) and an effective focal length fG3 of the third lens group (Machida, fig.11,  the third lens group G3; para 203, data of table 3, the effective focal length fG3 = group 3 of f = -72.888)  satisfy:
 −1.5 <fG3/fG2 <−1.0 (-1.4=-72.888/51.428, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Machida for the purpose to provide a variable magnification optical system having a superb optical performance upon focusing, an optical apparatus and a method for manufacturing the variable magnification optical system (Machida, para 5, lines 2-6).

Regarding claim 7, Tashiro discloses the invention as described in Claim 1 but is silent to wherein ΔT3 is a zooming movement distance of the third lens group from the wide-angle end position to the telephoto end position on the optical axis, ΔT1 is a zooming movement distance of the second lens group from the wide-angle end position to the telephoto end position on the optical axis, and ΔT3 and ΔT1 satisfy: 1.5<|ΔT3|/|ΔT1|≤2.0.

However, in an analogous zoom lens, Machida teaches a magnification optical (Machida , abstract, a first lens group G1 having negative refractive power, a second lens group G2 having positive refractive power and at least one lens group G3; upon varying magnification, a distance between the first lens group G1 and the second lens group G2, a distance between the second lens group G2 and a lens group G3 at an image side of the second lens group G2 and adjacent thereto, being varied), and further teaches wherein
ΔT3 is a zooming movement distance of the third lens group (Machida, fig.6, third lens group G3) from the wide-angle end position to the telephoto end position on the optical axis (Machida, fig.6, third lens group G3, para 184, data of table 2, ΔT3 = ΔBF = BF of t – BF of w = 83.74-38.73 = 45.01), ΔT1 is a zooming movement distance of the second lens group (Machida, fig.6, second lens group G2) from the wide-angle end position to the telephoto end position on the optical axis (Machida, fig.6, para 184, data of table 2, ΔT1 = Δd23 = 31.434-2.924 = 28.51), and ΔT3 and ΔT1 satisfy: 
1.5<|ΔT3|/|ΔT1|≤2.0 (1.58 = 45.01/28.51, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Machida for the purpose to provide a variable magnification optical system having a superb optical performance upon focusing, an optical apparatus and a method for manufacturing the variable magnification optical system (Machida, para 5, lines 2-6).

Regarding claim 10, Tashiro discloses the invention as described in Claim 1 but is silent to wherein an effective focal length fw of the zoom lens assembly at the wide-angle end position and an effective focal length ft of the zoom lens assembly at the telephoto end position satisfy: 1.5<ft/fw<2.0.

However, in an analogous zoom lens, Machida teaches a magnification optical (Machida , abstract, a first lens group G1 having negative refractive power, a second lens group G2 having positive refractive power and at least one lens group G3; upon varying magnification, a distance between the first lens group G1 and the second lens group G2, a distance between the second lens group G2 and a lens group G3 at an image side of the second lens group G2 and adjacent thereto, being varied), and further teaches wherein
wherein an effective focal length fw of the zoom lens assembly at the wide-angle end position (Machida, fig.6, para 184, data of table 2, the effective focal length fw = f of W = 123.22) and an effective focal length ft of the zoom lens assembly at the telephoto end position (Machida, fig.6, para 184, data of table 2, the effective focal length ft = f of T = 185.31)  satisfy: 
1.5<  ft/fw < 2.0 (1.5 = 185.31/123.22, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Machida for the purpose to provide a variable magnification optical system having a superb optical performance upon focusing, an optical apparatus and a method for manufacturing the variable magnification optical system (Machida, para 5, lines 2-6).

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US20130342749) in view of Lee (US20190086638).

Regarding claim 6, Tashiro discloses the invention as described in Claim 1 but is silent to wherein ΔT1 is a zooming movement distance of the second lens group from the wide-angle end position to the telephoto end position on the optical axis, and an effective focal length fG2 of the second lens group and ΔT1 satisfy: 2.0<fG2/|ΔT1|≤2.6.

However, in an analogous zoom lens, Lee teaches an optical lens assembly (Lee, abstract, fig.1,.. the optical lens assembly having a plurality of lenses arranged from an object side toward an image side,.. includes a first lens group G11 having negative refractive power, a second lens group G21 having positive refractive power, and a third lens group G31 having negative refractive power), and further teaches wherein
ΔT1 is a zooming movement distance of the second lens group (Lee, fig.1, second lens group G21, D1 is the zooming movement distance of the second lens group) from the wide-angle end position to the telephoto end position on the optical axis (Lee, para 111, data of table 3, ΔT1 = D1 of Wide angle End – D1 of Telephoto End = 1.701-0.3= 1.401), and an effective focal length fG2 of the second lens group (Lee, fig.1, G21, para 111, data of table 1, lens surface 8-13, the effective focal length fG2 is capable of 3.44) and ΔT1 satisfy:
 2.0<fG2/|ΔT1|≤2.6 ( 2.45=3.44/1.401, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Lee for the purpose to reduce chromatic aberration and astigmatic field curves (Lee, para 58, lines 8-9).

Regarding claim 13, Tashiro discloses the invention as described in Claim 1 and further teaches wherein an effective focal length fw of the zoom lens assembly at the wide-angle end position and an effective focal length f7 of the seventh lens satisfy: −2.0<fw/f7≤−1.4.

However, in an analogous zoom lens, Lee teaches an optical lens assembly (Lee, abstract, fig.1,.. the optical lens assembly having a plurality of lenses arranged from an object side toward an image side,.. includes a first lens group G11 having negative refractive power, a second lens group G21 having positive refractive power, and a third lens group G31 having negative refractive power), and further teaches wherein
wherein an effective focal length fw of the zoom lens assembly at the wide-angle end position (Lee, fig.1, para 111, data of table 3, fw = focal length of Wide Angle End = 6) and an effective focal length f7 of the seventh lens (Lee, fig.1, the seventh lens L71, para 111, data of table 1, lens surface 16-17, the effective focal length f7 is capable of -4.03) satisfy:
 −2.0 < fw/f7 ≤ −1.4 (-1.49 = 6/-4.03, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Lee for the purpose to reduce chromatic aberration and astigmatic field curves (Lee, para 58, lines 8-9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US20130342749) in view of Takahashi et al. (US20040136089).

Regarding claim 8, Tashiro discloses the invention as described in Claim 1 but is silent to wherein TTL is a total optical length of the zoom lens assembly, and TTL and an effective focal length ft of the zoom lens assembly at the telephoto end position satisfy: TTL/ft≤0.95.

However, in an analogous a zoom lens, Takahashi teaches a zoom lens (Takahashi, abstract, a zoom lens system that comprises at least three lens groups including a first lens group G1 of positive power, a second lens group G2 of positive power and a third lens group G3 of negative power, wherein zooming is carried out by varying the spacing between adjacent lens groups), and further teaches wherein
TTL is a total optical length of the zoom lens assembly (Takahashi, fig.1, zoom lens, para 221, data of example 1, d1 to d17, TTL is capable of 94.66 at the telephoto end position), and TTL and an effective focal length ft of the zoom lens assembly (Takahashi, fig.1, zoom lens, para 248, Zooming data,  ft =  f of TE = 144.956) at the telephoto end position satisfy: 
TTL/ft ≤ 0.95 (0.65 = 94.66/144.956, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Tashiro with the specific group as taught by Takahashi for the purpose of well-balanced among cost reductions, size reductions and performance improvements and an imaging system (Takahashi, abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US20130342749) 

Regarding claim 12, Tashiro discloses the invention as described in Claim 11,  in another embodiment (fig.4, a zoom lens) of Tashiro further teaches wherein an effective focal length fw of the zoom lens assembly at the wide-angle end position (para 110, data zoom ratio 2.86, fw = focal length of wide angle = 18.1 ) and an effective focal length f3 of the third lens (para 110, surface data, surface No.5-6, the effective focal length f3 of the third lens is capable of 17.23) satisfy:
 1.0 < fw/f3 ≤ 1.5 (1.05 = 18.1/17.23, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date to
provide the zoom lens of fig. 7 of Tashiro with the specific lens as taught by Tashiro in embodiment of fig. 4 for the purpose to provide a zoom lens that has a small overall system and can obtain good optical performance with a high incident angle of a light flux upon an image plane (Tashiro, para 13, lines 1-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872